554 S.E.2d 644 (2001)
CHAPEL HILL CINEMAS, INC., a North Carolina Corporation
v.
Cecil W. ROB BINS and Faye Eloise Robbins.
No. 337A01.
Supreme Court of North Carolina.
November 9, 2001.
Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P., by Reid L. Phillips and Jennifer T. Harrod, Greensboro, for plaintiff-appellees.
Eisele, Ashburn, Greene & Chapman, P.A., by Douglas G. Eisele, Statesville; and Levine & Stewart, by John T. Stewart, Chapel Hill, for defendant-appellants.
*645 PER CURIAM.
The decision of the Court of Appeals is reversed for the reasons stated in the dissenting opinion of Judge Tyson.
REVERSED.